The Court
(Fitzhugh, J.,.absent,)
decided that the defendant who had hired a room in the county of Washington, (out of the jurisdiction of the corporations of Washington and Georgetown,) and set up his billiard-table in it, and. rented it to Scott, *43for two days, for 30 dollars, was liable to the penalty of 150 dollars, under th,e Act of Assembly of Maryland, 1798, c. 113; and that it was immaterial whether he received the rent all at once, or by sixpence a game. Verdict, guilty — fined 150 dollars.